Mr. Justice MacLeary
delivered the opinion of the court.
In this case the appellant, having been convicted in the district court of the offense of selling adulterated milk and fined fifty dollars ($50) and sentenced to two months imprisonment and payment of costs, took an appeal to this court. However, having obtained a delay for four months and 26 days, his object seems to have been accomplished. No appearance is made for the convict in this court and. no statement of facts nor bill of exceptions appears in the record, nor has any brief been filed in his behalf. Such being the case to properly review the judgment of the court below is impossible. However, an examination of the record has been carefully made for fundamental errors but none are apparent therein. Under the terms *641of the record as presented here the judgment of the lower court must be affirmed.

Affirmed.

Chief Justice Hernández and Justices Figueras, Wolf and del Toro concurred.